The Court:
The defendant was prosecuted and convicted in the Superior Co irt of the City and County of San Francisco, of the crime of 1 obbery, and on the trial the Court instructed the jury " tha •. the prosecution must make out its hypothesis of guilt beyoni a reasonable doubt, as against any rational hypothesis of inno ience produced upon the part of the defendant.” This charge, it is claimed, was erroneous.
In a c’iminal case it devolves upon the prosecution to establish the guilt of the accused beyond a reasonable doubt, independent of any hypothesis produced upon the part of the defendant.
The charge was not very clear, and may not be strictly accurate, but we are of the opinion that the defendant was not injured, and the jury was not misled by it, because, in the succeeding part of the charge the Court clearly instructed the jury upon the question of reasonable doubt, and on the principles of law applicable to the case.
Judgment affirmed.